Shulman, Judge.
Appellant waived jury trial and consented to trial before the court. The judge, after hearing evidence, rendered a verdict finding the accused guilty of armed robbery. This appeal is on the general grounds only.
On cross examination of a police officer by appellant’s attorney, the officer testified that the proper Miranda warnings were given and that the appellant admitted his participation in the robbery. Another officer, upon direct examination, also testified without objection that appellant freely discussed the robbery with him and told of his participation therein. The evidence clearly supports the verdict.
"On appeals from findings of guilt, the presumption of innocence no longer prevails, the fact finders have determined the credibility of witnesses, the fact finders have been convinced beyond a reasonable doubt, and the appellate courts review the evidence only to determine if there is any evidence sufficient to authorize the fact finder to return the verdict of guilty. [Cits.]” Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131); Pinkney v. State, 144 Ga. App. 768 (242 SE2d 364).
Submitted October 12, 1978
Decided January 18, 1979.
Louise T. Hornsby, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Victor Alexander, Jr., Assistant District Attorneys, for appellee.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.